DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 04/16/2020 and 08/20/2021, have been considered.

Drawings
The drawings filed on 04/16/2020 are accepted.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pocha (Great Britain Patent Publication 2,166,103 A).
Regarding claim 1, Pocha teaches a liquid behavior suppression device (Pocha: Abstract.) that partitions an inside of a liquid container in a direction orthogonal to a central axis (Pocha: FIGS. 1-2, ln 110-118 [“Therefore, each tank is provided with means to modify the behaviour of its Communicating volume B is the “bottom side of the liquid container” as recited in the claim.}),
wherein a plurality of holes are formed to penetrate the liquid behavior suppression device in an axial direction (Pocha: FIGS. 2-3, 128-130 [“A series of apertures 11 is provided in the baffle 9 around a peripheral region adjacent the cylindrically walled portion of the tank.”]).

Regarding claim 3, Pocha teaches all the limitations of the parent claim 1 as shown above.  Pocha additionally discloses an annular portion that is arranged in an outer peripheral edge portion of the liquid behavior suppression device to extend along the outer peripheral edge portion (Pocha: FIG. 3, 128-130 [“A series of apertures 11 is provided in the baffle 9 around a peripheral region adjacent the cylindrically walled portion of the tank.”] {See above.}).

Regarding claim 4, Pocha teaches all the limitations of the parent claim 1 as shown above.  Pocha additionally discloses the plurality of holes are arranged to form a radial pattern around the central axis (Pocha: FIG. 3, 128-130. {See above.}).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over by Pocha; in view of Hu (U.S. Patent Publication 2016/0311559 A1).
Regarding claim 2, Pocha teaches all the limitations of the parent claim 1 as shown above.  However, Pocha is silent as to explicitly teaching the plurality of holes are arranged in a mesh pattern in a radial direction in the liquid container.
Hu, in a similar field of endeavor, discloses a liquid storage device for a propellant tank in a spacecraft (Hu: Abstract.).  Therein, Hu discloses a plurality of holes are arranged in a mesh pattern in a radial direction in the liquid container (Hu: FIGS. 1-2 ¶32 […a liquid storage device for a propellant tank used in a spacecraft is provided according to the present application, which includes a gas-guide tube 1, a cover plate 2, a housing 3, blades 4, a supporting column 5, a base 6, a passage-window pressing plate 7, a passage-window mesh piece 8, a liquid-storage-device mesh piece 9…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a plurality of holes are arranged in a mesh pattern in a radial direction in the liquid container, disclosed by Hu into Pocha, with the motivation and expected benefit of appropriately adjusting the opening area of the holes, depending on the properties of the liquid propellant.  This method for improving Pocha, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hu.  

Regarding claim 5, Pocha teaches all the limitations of the parent claim 1 as shown above.  Hu discloses sizes of the plurality of holes in a radial direction differ from each other (Hu: FIG. 7, ¶35 […FIG. 7, the base 6 is of a cylinder-shaped structure having an upper opening and a lower opening, and a circular partition plate with multiple through-holes is provided inside the base 6, and the circular partition plate inside the base 6 and the base 6 are formed integrally.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a plurality of holes of differing sizes in a radial direction from each other, disclosed by Hu into Pocha, with the motivation and expected benefit of providing a different opening area of the holes, depending on the properties of the liquid propellant.  This method for improving Pocha, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hu.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Pocha and Hu to obtain the invention as specified in claim 5.

Regarding claim 6, Pocha teaches all the limitations of the parent claim 1 as shown above.  Hu discloses sizes of the plurality of holes in a radial direction differ from each other (Hu: FIG. 7, ¶35 […FIG. 7, the base 6 is of a cylinder-shaped structure having an upper opening and a lower opening, and a circular partition plate with multiple through-holes is provided inside the base 6, and the circular partition plate inside the base 6 and the base 6 are formed Examiner notes that while Hu fails to explicitly recite “sizes of the plurality of holes in a circumferential direction differ from each other,” ¶95 of Applicant’s specification recites “the plurality of holes 30 are arranged to form a radial pattern around the central axis O of the liquid container 100. For this reason, regardless of the positions in the circumferential direction, it is possible to uniformly suppress the behavior of the liquid propellant 50 with respect to the inertia force which is induced by acceleration in the axial direction.”  Thus, providing a plurality of holes in a circumferential direction differ from each other is matter of obvious design choice, and would not involve patentable invention as Pocha, in view of Hu, teach a plurality of holes in a radial direction that differ from each other.}).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a plurality of holes of differing sizes in a desired direction from each other, disclosed by Hu into Pocha, with the motivation and expected benefit of providing a different opening area of the holes, depending on the properties of the liquid propellant.  This method for improving Pocha, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hu.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Pocha and Hu to obtain the invention as specified in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2014/0203148 A1, to Barthoulotet al..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864